Citation Nr: 1530668	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right rotator cuff repair, claimed as secondary to service connected bursitis of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of the claim currently resides with the VA RO in St. Petersburg, Florida.    

In November 2011 and February 2014, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

The Veteran's residuals of a right rotator cuff repair are not attributable to his active military service and were not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for residuals of a right rotator cuff repair have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the claim being decided herein, the Board last remanded the claim to obtain any additional evidence and an addendum opinion.  The agency of original jurisdiction (AOJ) obtained additional VA treatment records and an addendum opinion was obtained.  The Veteran's representative did not assert in an April 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the most recent VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal with regard to the claim on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Additionally, the Veteran was scheduled to testify at a hearing before the Board in September 2010, but he failure to report, and has not offered good cause for his absence.  As such, his hearing request is considered to have been withdrawn.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II.  Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for residuals of a right rotator cuff repair shoulder secondary to his service connected bursitis of the right shoulder in May 2006.  The claim was denied in a July 2007 rating decision and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment reports reflects that the Veteran's April 1992 separation examination revealed tendonitis of the bilateral shoulders.  The Veteran reported bilateral shoulder pain, right greater than left on a report of medical history form prepared in conjunction with the separation examination.  However, there is no indication that the Veteran was diagnosed with or treated for a right rotator cuff tear during service.  

VA treatment reports dated in February 2005 reflect that the Veteran was seen for complaints of right shoulder pain.  He reported that he fell and injured his right shoulder while skiing several days prior.  He indicated that he sought treatment at a local emergency room and x-rays were negative for fracture.  He reported significant pain, difficulty raising his right arm, and he was unable to comb his hair.  He was assessed with a right torn rotator cuff or tendon injury for which he was prescribed treatment with ice and heat and pain medications.  In May 2005, the Veteran was again seen for complaints of right shoulder pain and assessed with a supraspinatus tendon tear and atrophy and Type IV acromion.  In June 2005, the results of a magnetic resonance imaging (MRI) of the shoulder obtained in April 2005 were noted to reveal that the supraspinatus tendon was torn, the supraspinatus muscle was atrophied, and there was a possible tear of the subscapularis tendon.  The Veteran was offered conservative treatment options including physical therapy and injections but opted for a surgical repair due to considerable pain.   Subsequent treatment reports reflect that the Veteran underwent a repair of a massive rotator cuff tear of the right shoulder and decompression in May 2006.  

At an October 2006 VA examination, following a review of the claims file and examination of the Veteran, the VA examiner opined that the Veteran's rotator cuff tear was not caused by or as a result of his service connected bursitis.  The examiner's rationale was that bursitis does not cause a rotator cuff tear and the Veteran's ski accident caused his rotator cuff tear.

In an April 2008 statement, W. Chin, D.O., of MVW Healthcare indicated that the Veteran has had pains from arthritis in most of his joints for twenty to twenty-five years and underwent a recent surgery on his right shoulder for an accident from a fall.  Dr. Chin indicated that because of arthritis, the Veteran's bones had thinned to that point that structurally the right shoulder injury was due to the original arthritis.  

At a March 2012 VA examination, following a review of the claims file and physical examination of the Veteran, a VA examiner opined that the residuals of a right rotator cuff tear was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale was that there was no nexus between shoulder bursitis and frank rotator cuff tear.  The examiner noted that the Veteran reported an incident where his baseline shoulder pain (bursitis related) increased suddenly and severely after he picked up his child on a ski vacation out of service.  The examiner concluded that the incident while on vacation was much more likely the cause of his right rotator cuff tear and not his service-connected bursitis.  

In a March 2014 addendum opinion, a VA practitioner reviewed the claims file and relevant medical opinions and opined that the Veteran's residuals of a rotator cuff repair was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by the Veteran's service connected bursitis.  The practitioner's rationale was that there was no indication that the Veteran's service connected bilateral shoulder bursitis in any way caused or aggravated his right rotator cuff tear.  He noted that current mainstream orthopaedic literature does not support the contention by the Veteran or Dr. Chin that the Veteran's right shoulder was weakened by bursitis.  The practitioner noted that the American Academy of Orthopaedic Surgeons (AAOS) provide that the most common etiology of an "acute tear" results if one falls down on an outstretched arm or lifts something too heavy with a jerking motion.  The VA practitioner noted that the Veteran injured his right shoulder while skiing and lifting his child and the mechanism of injury was consistent with the AAOS statement of the most common etiology for rotator cuff tear.  

As an initial matter, the Board notes that, with regard to service connection a direct basis, the evidence does not reflect, nor has the Veteran contended, that the Veteran's residuals of a rotator cuff repair were incurred in or caused by his military service.  Consequently, service connection is not warranted of a direct basis.  The Veteran has not argued to the contrary.

The Board will now turn to the discussion of secondary service connection.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, Dr. Chin opined that arthritis of the right shoulder weakened the Veteran's bones and caused the rotator cuff tear of his right shoulder, the fact is that the Veteran is not in receipt of service connection for arthritis of the shoulder.  Dr. Chin also failed to cite any medical literature in support of his conclusion, and he did not identify any review of medical records of the Veteran's from close in time with the rotator cuff tear that would support his theory that excessively thinned bones existed at that time.  

Conversely, the VA opinions of record found it less likely than not that the Veteran's residuals of a rotator cuff tear were caused or aggravated by the service connected bursitis, and the most recent VA examiner cited to medical literature and provided a complete rationale for that conclusion.  The examiner specifically explained that orthopaedic medical literature does not support the contention that bursitis weakened the Veteran's right shoulder and caused his rotator cuff tear.  

The Board accepts all of the medical opinions as competent and credible as they are all provided by medical professionals, but the Board must determine what evidence is the most probative.

Here, the VA examiner's opinion in March 2014 is considered to be the most probative evidence.  As discussed, the examiner took time to review the medical literature which fully supported the examiner's position.  Conversely, the examiner explained that the medical literature did not support the opinion of Dr. Chin.  Here, the Veteran's rotator cuff tear occurred following what medical literature suggests is the most common etiology of such an injury.  As such, the greatest amount of weight is assigned to the 2014 VA opinion.  Hence, the Board finds that the weight of the competent evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's service connected right shoulder bursitis caused his right rotator cuff tear.  

Although the Veteran contends that his residuals of a rotator cuff tear are related to service connected bursitis, his opinion is not competent to provide the requisite etiology of the residuals of a right rotator cuff tear, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a rotator cuff tear.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the lay statements regarding the Veteran's residuals of a right rotator cuff tear being related to a service connected disability are not considered to be competent nexus evidence, as the Veteran is not shown to be medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's residuals of a right rotator cuff tear resulted from his military service or were caused or aggravated by a service connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for residuals of a right rotator cuff repair, claimed as secondary to service connected bursitis of the right shoulder is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


